Dismissed and Opinion Filed December 7, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01223-CV

                    IN THE INTEREST OF C.C. AND J.C., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-09-14586-S

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Schenck
                                   Opinion by Justice Bridges

       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 8, 2015, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days. We expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 8, 2015, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of the appeal. By letter dated October 28, 2015, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellant had been

found to be entitled to proceed without payment of costs. We cautioned appellant that failure to
do so would result in the dismissal of this appeal without further notice. To date, appellant has

not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b),(c).




151223F.P05
                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.C. AND J.C.,                  On Appeal from the 255th Judicial District
CHILDREN                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-09-14586-S.
No. 05-15-01223-CV                                 Opinion delivered by Justice Bridges.
                                                   Justices Lang-Miers and Schenck
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Lyric Rodriguez recover her costs, if any, of this appeal from
appellant Candelario Chavez.


Judgment entered December 7, 2015.




                                             –3–